DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Moore on October 29, 2021.
The application has been amended as follows: 
2. (Currently Amended) The apparatus of claim 1, 

REASONS FOR ALLOWANCE
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
U.S. PGPub 2020/0235891) teaches an apparatus configured to be employed in a User Equipment (UE) for a new radio (NR) unlicensed (NR-U) communication comprising: 
one or more processors (See Fig. 3, #305) configured to: 
identify a scheduling signal that is related to an uplink (UL) unlicensed band transmission that comprises includes hybrid automatic repeat request (HARQ) feedback that is to be transmitted on a number N of time transmission intervals (TTIs) (The first control signal indicates a maximum number of hybrid automatic repeat request (“HARQ”) processes. Here, the maximum number of HARQ processes maintains the DCI payload size to a manageable size. In certain embodiments, receiving 1005 the first control signal includes receiving an RRC signal from the base station; See [0134]), wherein N is greater than 1, wherein the scheduling signal is based on downlink control information (DCI) signaling or a radio resource control (RRC) signaling and wherein the scheduling signal includes an indication of the number N (See [0134]-[0136]); and 
configure, based on the scheduling signal, the unlicensed band transmission dynamically with the N TTIs, (the second control signal schedules a first number of slots on a second carrier. In some embodiments, the subcarrier spacing value of the first carrier is smaller than that of the second carrier. In certain embodiments, the second control signal includes DCI for multi-slot scheduling.; See [0136]); 
RF circuitry (transceiver) to transmit the unlicensed band transmission (See Fig. 3, #325). 
	The prior art of Lunttila et al. (U.S. PGPub 2020/0337072) teaches parameter N2 denotes the number of OFDM symbols required for UE processing from the end of NR-PDCCH containing the UL grant reception to the earliest possible start of the corresponding NR-PUSCH (UL data) transmission from the UE perspective (See [0049]).
Claims 1-5 and 7-11 appear to be novel and inventive because prior art fails to show or teach RF circuitry to transmit the unlicensed band transmission at an earliest UL opportunity that satisfies a processing time from among UL opportunities, wherein the processing time comprises a time for processing orthogonal frequency division multipled (OFDM) symbols from an end of an new radio physical downlink control channel (NR-PDCCH) transmission with a UL grant to a start of a new radio physical uplink shared channel (NR-PUSCH) transmission, in combination with the other limitations of the independent claim.
Claims 12-19 and 20 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        10/29/2021